463 F.2d 250
UNITED STATES of Americav.Leonard McINTOSH, Appellant.
No. 72-1323.
United States Court of Appeals,
Third Circuit.
Submitted June 22, 1972 under Third Circuit Rule 12(6)Decided July 3, 1972.

William C. Bradley, Jr., Aerenson, Balick & Balick, Wilmington, Del., for appellant.
Norman Levine, Asst. U. S. Atty., Wilmingon, Del., for appellee.
Before ALDISERT, JAMES ROSEN, and HUNTER, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Found guilty by a jury of robbing the Delaware Trust Company, 18 U.S.C. Sec. 2113(a), appellant raises as the sole question on this appeal that the government failed to produce sufficient evidence that the bank was insured by the Federal Deposit Insurance Corporation, a crucial element of the crime charged.  At trial, the Assistant Vice-President and Manager of the Wilmington Office of the Delaware Trust Company testified that he was custodian of the charters of the bank, and that on the critical date, March 14, 1969, the bank was a member of the F.D.I.C. His testimony was not contradicted.


2
We hold that the uncontradicted testimony was sufficient to sustain the government's burden.  United States v. Phillips, 427 F.2d 1035, 1037 (9th Cir.), cert. denied, 400 U.S. 867, 91 S. Ct. 108, 27 L. Ed. 2d 106 (1970); United States v. Safley, 408 F.2d 603, 605 (4th Cir.), cert. denied, 395 U.S. 983, 89 S. Ct. 2147, 23 L. Ed. 2d 772 (1969).


3
The judgment of conviction will be affirmed.